DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Reissue Application

The instant application is a reissue of U.S. Patent No. 9,971,754 (hereinafter the ‘754 Patent), granted on 15 May 2018. The ‘754 Patent was originally filed as U.S. 

In a preliminary amendment, Applicant has cancelled claims 2-20 and added claims 21-33. Claims 1 and 21-33 have been examined.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 14 August 2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 251

Claims 21-33 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
In the present instance, none of these claims recites “the configuration data including one or more dynamic form fields comprising unpopulated fields of the electronic document
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution;
In the present instance, neither the Applicant nor the Examiner in the prosecution of the ‘754 Patent discussed any specific limitation that separated the claimed invention from the prior art, other than for the filing of a terminal disclaimer to overcome an obviousness-type double patenting rejection over the ‘758 Patent. It is therefore presumed that the ‘754 Patent was allowable for essentially the same reasons as the ‘758 Patent, which was its parent.
In the prosecution of the ‘758 Patent, the Applicant specifically added the limitations “one or more dynamic form fields comprising unpopulated fields of the electronic signature document,” “comprising dynamically updated user information,” and “automatically populating the more or more dynamic form fields with the current user data” over overcome a prior art rejection. See Claims and Remarks, both filed 8 September 2015. The addition of these limitations directly led to allowance. At least “one or more dynamic form fields comprising unpopulated fields of the electronic document” has been removed from the ‘754 Patent in these claims.
 (3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
Independent claims 21 and 27 do not appear to be significantly narrower in any respect.
In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at North American Container recapture test.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 21-33 therefore are impermissible recaptures.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 21-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2007/0061578 to Dhalla et al. (hereinafter Dhalla) in view of U.S. Patent Application Publication No. 2009/0083618 to Campbell (hereinafter Campbell).
As per claim 1, Dhalla discloses a computing system configured to facilitate management of electronic signature documents, the computing system comprising: one or more processors; one or more memory devices; and a module executable via the one or more processors using instructions stored by the one or more memory devices (see paragraphs 44-45), to perform operations including: receiving an electronic document and configuration data for the electronic document from a first user via a user interface of an electronic document transaction service (see paragraphs 54 and 55, 
Although Dhalla discloses a digital signing process such that a form should be populated with configuration data for the document, Dhalla does not disclose that the one or more dynamic form fields are mapped to an associated external data store; and in response to a request to access the electronic document from a second user, automatically populating the one or more dynamic form fields with current data associated with the second user obtained from the associated external data store.
Campbell discloses a method for completing electronic forms in which the configuration data includes one or more dynamic form fields each mapped to an associated external data store (fields are retrieved from a separate system using the customer number, see paragraph 34 and figure 3); and in response to receiving a request to access the electronic document from a second user, automatically populating the one or more dynamic form fields with current data associated with the second user obtained from the associated external data store (the retrieved data is used to auto-fill the document, see paragraph 35). Campbell furthers notes that auto-filling from other forms is better than 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Dhalla by using Campbell’s auto-fill system for filling out documents to be signed, as it is less time-consuming and is prone to errors.
Regarding claim 21, Dhalla discloses a method comprising: receiving, using one or more processors executing within a computing device (see paragraph 44), an electronic document and configuration data for the electronic document from a first user via a user interface of an electronic document transaction service (see paragraphs 54 and 55, document is published and populated with associated definitions and fields); and presenting the electronic document including the one or more dynamic form fields populated (see paragraph 56) with the current user data associated with the second user to the second user for signature (see paragraph 57).
Although Dhalla discloses a digital signing process such that a form should be populated with configuration data for the document, Dhalla does not disclose that the configuration data includes one or more dynamic form fields each mapped to an associated external data store; and in response to receiving a request to access the electronic document from a second user, automatically populating the one or more dynamic form fields with current data associated with the second user obtained from the associated external data store.
Campbell discloses a method for completing electronic forms in which the configuration data includes one or more dynamic form fields each mapped to an associated external 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Dhalla by using Campbell’s auto-fill system for filling out documents to be signed, as it is less time-consuming and is prone to errors.
Regarding claim 22, Campbell further discloses that edited information from one form can be automatically carried over to others (see abstract) and gives a specific example in which the signification of the completion of a form triggers an update to the external data store and other forms(see Paragraph 40 and figure 5, in which the pressing of the “OK” button triggers an update of edited information). When applied to Dhalla’s invention, the applying of the electronic signature would trigger the external update of edited fields.
Regarding claim 23, Dhalla discloses that access credentials, such as evidence that the user is the signing user, may be demanded (see paragraph 36, the user’s login name is checked, which would need to match to external data store’s contents).

Regarding claim 25, Campbell discloses a schema in which dynamic form fields are referenced in the automatic data store using a key such as the CBP (primary) number as a key (see paragraph 34 and figures 3-5). The document is populated and presented based upon that key.
Regarding claim 26, Dhalla further discloses that after the transmission of the image of the document, there is a signature control for the user to sign it (see figure 4 and paragraphs 19-21 and paragraph 25).
As per claim 27, Dhalla discloses a non-transitory computer readable storage medium (see paragraph 45) including instructions that, when executed on one or more processors within a computing device, cause the computing device to perform operations including: receiving, using one or more processors executing within a computing device (see paragraph 44), an electronic document and configuration data for the electronic document from a first user via a user interface of an electronic document transaction service (see paragraphs 54 and 55, document is published and populated with associated definitions and fields); and presenting the electronic document including the one or more dynamic form fields populated (see paragraph 56) with the current user data associated with the second user to the second user for signature (see paragraph 57).
Although Dhalla discloses a digital signing process such that a form should be populated with configuration data for the document, Dhalla does not disclose that the 
Campbell discloses a method for completing electronic forms in which the configuration data includes one or more dynamic form fields each mapped to an associated external data store (fields are retrieved from a separate system using the customer number, see paragraph 34 and figure 3); and in response to receiving a request to access the electronic document from a second user, automatically populating the one or more dynamic form fields with current data associated with the second user obtained from the associated external data store (the retrieved data is used to auto-fill the document, see paragraph 35). Campbell furthers notes that auto-filling from other forms is better than manually entering such data, which can be time-consuming and is prone to errors (see paragraph 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Dhalla by using Campbell’s auto-fill system for filling out documents to be signed, as it is less time-consuming and is prone to errors.
Regarding claim 28, Campbell further discloses that edited information from one form can be automatically carried over to others (see abstract) and gives a specific example in which the signification of the completion of a form triggers an update to the external data store and other forms(see Paragraph 40 and figure 5, in which the pressing of the 
Regarding claim 29, Dhalla discloses that access credentials, such as evidence that the user is the signing user, may be demanded (see paragraph 36, the user’s login name is checked, which would need to match to external data store’s contents).
Regarding claim 30, Dhalla discloses that an image of the document including form fields is transmitted to the second user for signing (see figure 10 and paragraphs 54-57).
Regarding claim 31, Campbell discloses a schema in which dynamic form fields are referenced in the automatic data store using a key such as the CBP (primary) number as a key (see paragraph 34 and figures 3-5). The document is populated and presented based upon that key.
Regarding claim 32, Dhalla further discloses that after the transmission of the image of the document, there is a signature control for the user to sign it (see figure 4 and paragraphs 19-21 and paragraph 25).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhalla in view of Campbell as applied to claim 27 above, and further in view of U.S. Patent Application Publication No. 2004/0162833 to Jones et al. (hereinafter Jones).
Regarding claim 33, Dhalla in view of Campbell does not disclose the specifying of data types for the form fields.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Dhalla in view of Campbell by following a schema for data types, in order to allow for proper data extraction from the file.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992